In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating Angel Del Villar as a candidate in a primary election to be held on September 11, 2001, for the nomination of the Democratic Party as its candidate for the public office of Member of the City Council for the 21st Council District, the petitioners appeal from a final order of the Supreme Court, Queens County (Flug, J.), dated August 14, 2001, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
The Supreme Court properly denied the petition and dismissed the proceeding to invalidate the designating petition, as all of the substantive requirements of witness identification were satisfied (see, Election Law § 6-132 [2]; Matter of Hurst v Board of Elections, 265 AD2d 590). Bracken, P. J., Luciano, Feuerstein, Schmidt and Adams, JJ., concur.